In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (DiBlasi, J.), entered November 14, 1996, which granted the defendants’ motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in dismissing the complaint insofar as it is asserted against the County defendants pursuant to CPLR 3126. The plaintiffs exhibited willful and contumacious conduct in failing *594to comply with repeated demands for disclosure and depositions (see, Zletz v Wetanson, 67 NY2d 711, 713; Polito v DeTomaso, 208 AD2d 912; Wolfson v Nassau County Med. Ctr., 141 AD2d 815). Furthermore, we agree with the result reached by the Supreme Court in dismissing the plaintiffs’ complaint insofar as it is asserted against the defendant Zalman Arlin, albeit on the different ground that the court does not have personal jurisdiction over that defendant (see, CPLR 3211 [a] [8]). Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.